Exhibit 10.9

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE (“Agreement”) is entered into by and between Michael
Hagedorn (“Employee”) and UMB Bank, N.A. (“UMB”). For purposes of this
Agreement, UMB, UMB’s parent, UMB Financial Corporation, and each of the
latter’s subsidiaries, are sometimes  referred to individually as a “UMB Entity”
and collectively as the “UMB Entities”).   This Agreement was given to Employee
by UMB on October 2, 2018. In consideration of the mutual promises and
agreements set forth herein, the parties agree as follows:

1.Termination of Employment: The parties acknowledge and agree that Employee’s
employment with UMB ends effective on the close of business on the 2nd day of
November, 2018 (the “Termination Date”). This Agreement does not affect
Employee’s benefits, if any, which were vested under the terms of a fringe
benefit plan of any of the UMB Entities as of the Termination Date. Employee
does not have any work-related injuries or illness.

2.UMB’s Consideration: Employee and UMB intend an amicable separation. While not
obligated to do so by any law, policy or contract, upon Employee’s execution of
this Agreement and expiration of the seven (7) day revocation period set forth
in Section 15, UMB agrees (subject to the other terms of this Agreement), to pay
Employee the sum of $1,750,000.00 (the “Severance Payment”), less any
withholdings required to be made by federal, state, or local law. The above sum
does not include any amounts to which Employee may be entitled in connection
with her/his unused and accrued paid time off as of the Termination Date. This
sum does include any severance payment(s) to which Employee may be entitled
under any severance plans or policies of any UMB Entity.  The Severance Payment
shall be paid to Employee in one (1) installment not later than thirty (30) days
after the expiration of the revocation period set forth in Section 15.

Any amounts that UMB is legally required to withhold from the Severance Payment
shall be deemed to have been paid to Employee for purposes of determining
whether UMB has fulfilled its obligations under this Section. Employee further
acknowledges and agrees that, notwithstanding any withholding by UMB, she/he
shall be solely responsible for the payments of any additional taxes and/or
penalties that may be assessed against her/him on such Severance Payment.

3.Employee’s Consideration: Employee hereby forever waives, releases, absolves,
and discharges UMB and each other UMB Entity, and each of its and their
predecessors, successors, assigns, affiliates, subsidiaries, agents, officers,
employees, directors, and shareholders (collectively, the “Released Parties”)
from any and all claims, charges, demands for relief, or causes of action,
whether known or unknown, arising from acts or omissions of UMB or any of the
other Released Parties, or any of their respective agents, occurring any time on
or before the date of Employee’s execution of this Agreement.

This Agreement and release includes, but is not limited to any claim under any
local, state, or federal employment discrimination statute, including, but not
limited to, the Missouri Worker’s Compensation Laws, Chapter 27, R.S.Mo., the
Missouri Wage, Hour, and Dismissal Right Statutes, Chapter 290, R.S.Mo., the
Missouri Humans Rights Act, Chapter 213 R.S.Mo., the Kansas City Human Relations
Ordinance, the Kansas Act Against Discrimination, the Kansas Age

--------------------------------------------------------------------------------

Discrimination in Employment Act, the Arizona Civil Rights Act, A.R.S. Section
41-1401 et seq., the Arizona Workers Compensation laws, A.R.S. Section 230-101
et seq., the Colorado Civil Rights Statutes, the Wisconsin employment
discrimination acts, the Illinois Human Rights Act, Chapter 775, ILCS, the
Illinois Workers’ Compensation Act, the Illinois Workers’ Occupational Diseases
Act, the Illinois Victims’ Economic Security and Safety Act, the Illinois
Personnel Record Review Act, all Illinois labor and employment statutes, the
Massachusetts Fair Employment Practices Act, the Massachusetts Civil Rights Act,
the Massachusetts Equal Rights Act, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act, the New York State Human
Rights Law, the New York City Human Rights Law, the Pennsylvania Human Relations
Act, the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, the Older Worker
Benefits Protection Act, the Lilly Ledbetter Fair Pay Act and any and all claims
under any other federal, state, or local statute, regulation, constitution, or
under any express or implied contract, or under common law or any rule of law,
or under any tort theory or cause of action, or under any other legal or
equitable theory whatsoever.

Employee further agrees that this full and complete release includes the
satisfaction of any claim she/he may have including, but not limited to,
personal injuries, emotional distress, lost wages, lost benefits, general
damages, consequential damages, liquidated damages, punitive damages,
reinstatement, pre-judgment interest, attorneys’ fees, costs, expenses, or any
other form of legal or equitable relief.

Employee represents that she/he has not filed any complaints or claims against
any of the Released Parties, and agrees that she/he will not do so at any time
hereafter and that, in the event any complaint or claim is filed on her/his
behalf, she/he will, except as expressly provided in this section below, take
prompt action to dismiss it with prejudice.

However, Employee does not waive the right to:

 

(a)

keep any payment made by UMB pursuant to this Agreement (unless Employee revokes
or breaches this Agreement);

 

(b)

keep any benefit that vested prior to Employee’s Termination Date;

 

(c)

elect health care coverage under COBRA, or under any applicable state law
concerning continuation of health coverage, unless she/he is ineligible for such
coverage;

 

(d)

receive payment of any unused but accrued paid time off that Employee would
otherwise be entitled to as of the Termination Date in accordance with the paid
time off policies of any UMB Entity;

 

(e)

apply for unemployment compensation benefits following the Termination Date and
UMB agrees that it will not contest any truthful application by Employee for
such unemployment compensation benefits if UMB was a base period employer and if
Employee is actively seeking work; and

 

--------------------------------------------------------------------------------

 

(f)

file a charge with the Equal Employment Opportunity Commission (EEOC), similar
state or local discrimination agency or the National Labor Relations Board
(NLRB) or participate in an EEOC investigation or proceeding, but Employee does
waive any right to recover any relief whatsoever in such charges, suits or
claims by EEOC (or similar state or local agency) or NLRB as a result of charges
filed with said agencies or suits filed on her/his behalf.

4.Service Letter: Employee acknowledges and agrees that she/he will not request
a “service letter” under R.S. Mo. § 290.140, or any other state or local law, or
any other writing regarding Employee’s employment with any UMB Entity, and
Employee further waives any and all legal and/or equitable claims that arise or
may arise under any such statutes.

5.Reinstatement: Employee may apply for open positions at UMB, but Employee
acknowledges and agrees that she/he is not entitled to reinstatement to
employment.  

6.Confidentiality:  Employee represents that she/he has maintained and agrees
that she/he shall forever maintain the confidentiality of the terms of this
Agreement.  Employee agrees not to disclose the terms of this Agreement to any
person except to Employee’s spouse, attorneys, financial advisors, or as
required or compelled by law (and Employee will instruct such persons to keep
confidential the terms of this Agreement). Employee acknowledges that compliance
with the terms of this section is material to her/his performance under this
Agreement and that any breach or threatened breach by Employee of her/his
obligations under this section may cause UMB to be irreparably harmed for which
there is no adequate remedy at law.

Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit Employee from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by UMB of any reporting described in
clause (i).

Employee agrees that in the event she/he breaches or threatens to breach any
aspect of this section, UMB shall be entitled to an injunctive relief order to
prevent such harm. Nothing in this Agreement shall be construed to prohibit UMB
from also pursuing any other remedy allowed by law. Further, in the event
Employee breaches any aspect of this section, Employee agrees to repay to UMB
any payments made pursuant to this Agreement as well as all of UMB’s costs and
expenses, including reasonable attorney’s fees, incurred by UMB to enforce the
terms of this section.  No such repayment shall invalidate or in any way affect
the effectiveness of Employee’s release of claims under the provisions of
section 3 of this Agreement.

Employee further warrants and agrees that: (1) she/he has not and shall not
directly or indirectly use or disclose any trade secrets, information relating
to marketing or sales efforts, confidential information, or any data or
information regarding any UMB Entity or any UMB Entity’s prospects, customers,
customer accounts, transactions, policies or procedures, security procedures,
marketing plans, investment plans and strategies, pricing, product development,
software, source code, MIS products or procedures, nonpublic financial data,
financial forecasts, employment or personnel practices, salaries, employees,
benefits, or any other trade secret or

 

--------------------------------------------------------------------------------

confidential information belonging to any UMB Entity; (2) she/he will
immediately return to UMB any computers, data storage devices, Blackberry or
like devices, phones, security tokens, PDA’s files, books, records, documents,
computer disks, code, software, customer lists, prospect list, written or
electronic materials or notes, or any other documents, materials, or information
belonging to any UMB Entity, including all originals and any copies of such
materials; and (3) she/he has otherwise complied with and fulfilled, and shall
hereafter comply with and fulfill, all provisions and requirements of the UMB
Associate Handbook, including the UMB Code of Conduct, the UMB Code of Ethics,
and including (without limitation) all provisions set out on Exhibit 1 attached
hereto that purport to apply to her/him and govern her/his conduct during
periods of time after her/his termination of UMB employment.

Without limitation on the foregoing, Employee expressly agrees:

 

(a)

she/he shall not hereafter use, reveal or permit the disclosure of any
“Confidential Information” (as such term is defined in the Code of Ethics,
relevant portions thereof being attached hereto as Exhibit 1) or any information
of the type described in subsection (1) of the preceding paragraph, to any
person or entity for any purpose whatsoever;

 

(b)

she/he shall not, for a period of one year hereafter, directly or indirectly
solicit or induce any associate of any UMB Entity to terminate her/his
employment with such UMB Entity; and

 

(c)

she/he will not for a period of one year hereafter, directly or indirectly,
solicit business from, or sell products or services (if of a type that are
offered by a UMB Entity or that competitive with those offered by a UMB Entity)
to, any person or entity who is or was a customer of any UMB Entity within the
2-year period preceding the date that this Agreement was signed by her/him and
with whom she/he had contacts or communications during such 2-year period.

7.No Admission Of Liability: Employee and UMB each denies any liability or
wrongdoing and agrees that this Agreement does not indicate any wrongdoing or
liability. Neither the negotiation nor the execution of this Agreement shall
constitute an acknowledgment or admission of guilt, fault, or liability by any
party.

8.Entire Agreement: Except for any confidentiality, nonsolicitation, and
noncompetition agreements that might exist between the parties, Employee and UMB
stipulate that any and all prior agreements that are not embodied in this
Agreement are of no force and effect.  The parties agree that this Agreement
does not in any way diminish or supersede any noncompetition, nonsolicitation,
or confidentiality obligations of Employee, including any Confidentiality,
Nonsolicitation and Intellectual Property Ownership Agreement.  No modification
of this Agreement shall be valid unless set forth in writing and signed by the
parties.

9.Severability: In the event any portion of this Agreement is held to be
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be enforced in harmony with the purpose of the Agreement and
the intent of the parties at the time of its making.

 

--------------------------------------------------------------------------------

10.Applicable Law: To the extent not governed by federal law, this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Missouri without regard to conflict of law provisions.

11.Successors: This Agreement shall be binding upon and inure to the benefit of
the parties hereto, as well as upon their heirs, next of kin, executors,
administrators, successors, and assigns.

12.Arbitration: Any claim of a breach of this Agreement or that this Agreement
is not enforceable to any extent will be resolved only in arbitration before a
single arbitrator and not in any court.  However, Employee and UMB may obtain
injunctive relief in court. The arbitration procedures shall be under the
Missouri Uniform Arbitration Act or, if it is no longer in existence, the
Uniform Arbitration Act. Each party shall pay one-half of the arbitrator’s fees
and expenses. Any claim is permanently waived unless written notice of the basis
of the claim is provided to the other party within 180 days after the claiming
party first knew of the existence of the general facts underlying the claim. All
arbitration hearings must commence within 90 days after the written notice of
the claim. The arbitrator’s authority is only to apply the terms of this
Agreement. This Agreement will be interpreted and enforced only under the laws
of Missouri and applicable federal statutes.

13.Future Communication.  Employee agrees not to disparage or make negative
comments about UMB or its employees to any person or entity.

14.Section 409A. All amounts payable under this Agreement are intended to comply
with the “short term deferral” exception from Section 409A of the Internal
Revenue Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision).  Notwithstanding the foregoing, to the extent that any
amounts payable in accordance with this Agreement are subject to Section 409A,
this Agreement shall be interpreted and administered in such a way as to comply
with Section 409A to the maximum extent possible.   “Termination of employment”
or words of similar import, as used in this Agreement shall mean, with respect
to any payments subject to Section 409A, Employee’s “separation from service” as
defined by Section 409A.  If payment of any amount subject to Section 409A is
triggered by a separation from service that occurs while Employee is a
“specified employee” (as defined by Section 409A), and if such amount is
scheduled to be paid within six (6) months after such separation from service,
the amount shall accrue without interest and shall be paid with the first
payroll after the end of such six-month period, or, if earlier, within thirty
(30) days following Employee’s death.  If any payment subject to Section 409A is
contingent on the delivery of a release by Employee and could occur in either of
two years, the payment will occur in the later year.  Nothing in this Agreement
shall be construed as a guarantee of any particular tax treatment to
Employee.  Employee shall be solely responsible for the tax consequences with
respect to all amounts payable under this Agreement, and in no event shall the
UMB Entities have any responsibility or liability if this Agreement does not
meet any applicable requirements of Section 409A.  

15.Acknowledgments: Employee acknowledges and agrees that by entering into this
Agreement, she/he is, among other things, waiving any and all rights that she/he
may have arising from the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, which have arisen on or before the date of execution of this
Agreement. Employee further expressly acknowledges and agrees that:

 

--------------------------------------------------------------------------------

 

(a)

Employee is entering this Agreement voluntarily.

 

(b)

Employee understands and agrees that, by signing this Agreement, she/he is
giving up any right to file legal proceedings against any UMB Entity arising
before the date of the Agreement. Employee is not waiving (or giving up) rights
or claims that may arise after the date the Agreement is executed.

 

(c)

In return for this Agreement, Employee will receive compensation in addition to
that which she/he was already entitled to receive before entering this
Agreement.

 

(d)

Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement.

 

(e)

Employee understands that she/he has had at least twenty-one (21) days from the
day she/he received this Agreement, not counting the day upon which she/he
received it, to consider whether she/he wishes to sign this Agreement. Employee
further acknowledges that if she/he signs this Agreement before the end of the
twenty-one (21) day period, it will be her/his personal, voluntary decision to
do so and she/he has not been pressured to make a decision sooner.  Changes to
this Agreement agreed to by the parties during the 21-day consideration period
will not restart the 21-day period.

 

(f)

Employee further understands that she/he may rescind (that is, cancel) this
Agreement for any reason within seven (7) calendar days after signing it.
Employee agrees that the rescission must be in writing and hand-delivered or
mailed to UMB. If mailed, the rescission must be postmarked within the seven (7)
day period, properly addressed to UMB Bank, N.A., ATTN: Sterling Stanford, 1010
Grand Boulevard, Kansas City, Missouri, 64106 ; and sent by certified mail,
return receipt requested.

 

(g)

THAT EMPLOYEE SIGNS THIS AGREEMENT AS HER/HIS OWN FREE ACT AND DEED, WITHOUT ANY
COERCION OR DURESS, AND THAT EMPLOYEE HEREBY RELEASES THE RIGHTS (INCLUDING ANY
RIGHT TO SUE) AND CLAIMS AS SET FORTH ABOVE IN EXCHANGE FOR THE PAYMENT REFERRED
TO ABOVE, WHICH EMPLOYEE ACKNOWLEDGES AND AGREES IS NOT A PAYMENT OR BENEFIT TO
WHICH EMPLOYEE IS ALREADY ENTITLED.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated

This agreement contains a mandatory Arbitration provision.

UMB Bank N.A.

 

 

By:___________________________________Date:_________________________

SVP/Director of Associate Relations

 

Michael Hagedorn

 

 

______________________________________Date:_________________________

Employee’s Signature

 

WAIVER OF 21-DAY CONSIDERATION PERIOD



 

I, understand that I have the right to take at least 21 days to consider whether
to sign the Agreement and Release, which I received on October 2, 2018. If I
elect to sign this Agreement before 21 days have passed, I understand I am to
sign and date below this paragraph to confirm that I have knowingly and
voluntarily agreed to waive the remainder of the 21-day consideration period.

 

 

Date:

Associate




 

--------------------------------------------------------------------------------

Exhibit 1

Excerpt from UMB Code of Conduct & Policies

Confidentiality

 

During the course of their association with the Company, associates and
directors may have access to certain information that the Company treats as
confidential, secret, proprietary and otherwise not available to the public
(“Confidential Information”). Such Confidential Information may include the
following:

 

• Information about existing or potential customers and their identities,
addresses, accounts, transactions, assets or other personal information;

• Information about existing or potential vendors;

• Internal financial information, including nonpublic financial data, budgets,
financial forecasts, or business plans;

• Intellectual property including patents, software, programming, databases,
copyrights, and technical or scientific information relating to current and
future products or services or research;

• Competitive information including price lists, and nonpublic information
relating to products and marketing strategies;

• Investment information, including investment plans, strategies, working lists,
and models;

• Information intended solely for internal use such as internal memos;

• Information about potential acquisitions, divestitures or other strategic
initiatives.

 

Associates should assume that any document or information of the type described
above, as well as any other documents or information that the Company does not
disclose publicly are intended by the Company to be sensitive and confidential,
and to be treated as Confidential Information. Confidential Information must
only be used for legitimate business purposes and must not be disclosed to any
person (including any other Company associate and/or director) who is not
authorized to receive the information or has no need to know the information.
Confidential Information must never be used for personal gain or benefit.
Confidential Information about the Company’s customers must always be protected.
It should be disclosed within the Company and to non-affiliated third parties
only in accordance with applicable laws and rules (“Applicable Legal
Requirements”) and applicable Company policies.

 

Credit or related information concerning a customer shall not be disclosed to
associates of any business unit that is engaged in investment advisory or
securities trading activities, when such information could be used to influence
the purchase or sale of securities.

 

The restrictions regarding confidentiality outlined above continue after an
associate or director’s association with the Company has been terminated.
Associates and directors must surrender to the Company in good condition all
copies of files, records, documents, memoranda, computer disks, equipment and
other property and documents belonging to the Company or containing Confidential
Information upon termination of

the associate’s or director’s association with the Company.

8.01

January 28, 2014

 

 

--------------------------------------------------------------------------------

Non Solicitation of Associates and Customers

 

During the course of each Officer’s career at the Company, he or she may be
introduced to customers or prospects, develop relationships and contacts with
them, and obtain a great deal of information regarding them and their
operations. In many

instances, the Company may initiate or promote the Officer’s relationship or
sponsor the Officer’s involvement in organizations and other activities where
such contacts and relationships are made or developed.

 

Because of such introductions and support, the Company is entitled to the
benefit of those contacts and relationships. Accordingly, for a reasonable
period of time after an Officer leaves the employment of the Company, he or she
should not use contacts, relationships, information or other assets obtained or
developed during his or her association with the Company to solicit or obtain
customers or business, or assist anyone else in doing so.

 

• Company associates: While employed by the Company and for one year after the
termination of his or her employment with the Company, no Officer shall directly
or indirectly solicit or induce any current associate or contingent worker of
the Company to terminate his or her employment or engagement with the Company.

 

• Company customers: While employed by the Company and for one year after
termination of his or her employment with the Company, no Officer shall directly
or indirectly solicit or induce any current UMB customers or clients he or she
serviced (or with whom Officer had contacts or communications). This includes
customers or clients with whom the Officer gained confidential information
during the 24-month period preceding such Officer’s separation from employment
in an attempt to divert, transfer or otherwise take away business from UMB.

.

The above limitations on solicitations of business and sales of services and
products apply only to business, services and products that are of a type
offered by the Company or are similar or competitive therewith. Solicitation
includes initiating contact with clients for purposes of notifying them of new
or subsequent places of employment or for purposes of encouraging or inducing
them to transfer their accounts to a new company.

 

 

7.11

March 2, 2015

 